Citation Nr: 0334713	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


REMAND

A review of the record reflects that in November 2002, the 
veteran requested a videoconference hearing before the Board.  
The requested hearing was scheduled for April 8, 2003, 
however, in a March 2003 statement submitted to the RO and 
subsequently faxed to the Board on April 1, 2003, the veteran 
declined the scheduled videoconference hearing and indicated 
that he instead desired a personal hearing at the RO before a 
Veterans Law Judge.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled, in 
accordance with the docket number of 
his appeal, for a Board hearing at the 
RO.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this claim.  The veteran need take no 
action until he is otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




